


Exhibit 10.4
Annex 1 (original version) to the Corporate Guarantee dated 01/ /2014 in the
amount of EUR 20 mn.
in connection with the Credit Facility Agreement with an amount of EUR
20,000,000.-- dated 06/18/2012 and the 1. Amendment of the Credit Facility
Agreement dated 01/17/2014
 
 
 
 
 
 
 
The following branches and subsidiaries of Deutsche Bank AG ("Lending Offices")
have entered into business relationship
 
 
 
with the affiliated companies of IPG Laser GmbH.
 
 
 
 
 
 
In this context the following facilities of the Credit Facility Agreement with
an amount of EUR 20,000,000.-- dated 06/18/2012 and the 1. Amendment of the
Credit Facility Agreement dated 01/17/2014 have been allocated
inter alia for the use of the companies listed hereafter:
 
 
 
 
 
 
 
 
 
 
 
 
Summary of credit agreements for the IPG Laser GmbH group of companies in
Germany and abroad:
 
 
 
 
 
 
 
 
Debtor
Lending Office
local currency
amount (in currency)
Facility 1
Cash
Facility 2
Guarantee
total
 
 
if not in EURO convert to EURO
 
 
 
 
 
 
 
 
 
 
 
IPG Laser GmbH
Deutsche Bank AG, Cologne, Germany
 
 
1,000,000 €
2,500,000 €
3,500,000 €
 
 
 
 
 
 
 
Credit lines under guarantee of IPG Laser GmbH
 
 
 
 
 
 
 
 
 
 
 
 
 
IPG Photonics (Italy) S.r.l., Via Kennedy 21, 20023 Cerro Maggiore (Milano),
Italy
Deutsche Bank Spa, Milano, Italy
 
 
1,500,000 €
0 €
1,500,000 €
IRE-Polus NTO, 141190, Fryazino, pl. Vvedenskogo, Russia
Deutsche Bank Ltd., Moscow, Russia
 
 
0 €
15,000,000 €
15,000,000 €
Total credit lines based on the guarantee
 
 
 
2,500,000 €
17,500,000 €
20,000,000 €
Burbach, Germany 20 January 2014
 
Cologne, 6 January 2014
 
Place and date
 
Place and date
 
 
 
 
 
 
 
 
 
 
IPG Laser GmbH
 
 
 
 
 
 
/s/ Eugene Scherbakov
 
/s/ Eddy Henning /s/ Joachim Gartz


 
(corporate seal and binding signatures of the Guarantor)
(Deutsche Bank AG Filiale Deutschlandgeschäft)
 
 
 
 
 
 
 
 
 
Being guarantor we agree with above mentioned changes of the facilities within
the Credit Facility Agreement dated June 18th, 2012 between IPG Laser GmbH and
the Bank regarding the Umbrella Facility in the amount of EUR 20 million.
Further we agree with all future chanages within the Umbrella Facility and waive
separate information thereof, provided that the allocation to subsidiaries of
IPG Laser GmbH does not exceed an aggregate amount of EUR 20 million
(cash/discount and for guarantees).
Oxford, MA USA February 25, 2014
 
 
 
 
 
 
IPG Photonics Corporation
 
 
 
 
 
 
/s/ Timothy PV Mammen
 
 
 
 
 
 




1